DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/12/2022 has been entered. Claims 1, 3, 8 and 19 have been amended. Claims 7, 21 have been cancelled. Claims 1-6, and 8-20 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over York et al. (US 2008/0161475 A1 – of record), in view of Fraysse et al. (FR 3041568 – of record), in view of Horiguchi (EP 2781373 A1 – of record), in view of Sakurai (JP 2012-46018 A – of record ), in view of Clark (NPL – “Mechanics of Pneumatic Tires”, 1981, page 30 – of record), in view of Lardjane et al. (US 2015/0013873 A1 – of record).
York discloses tire compositions suitable for passenger vehicles, see [0012], [0145]. The tire being configured to include a composition where, a Shore A Hardness value is between 40 and 95 (Inventive examples 3 and 4 further narrows to 51.7 and 59.3 respectively) and a glass transition temperature is between -80°C and 0°C, see [0051] – (corresponds to the claimed Shore A hardness being at least equal to 45 and at most equal to 65; and a glass transition temperature being at least equal to -22°C and at most -5°C; and a glass transition temperature at least equal to -16°C and at most equal to -8°C; and a Shore A hardness at least equal to 50 and at most equal to 63; and a Shore A hardness at least equal to 59 and at most equal to 69; and a Shore A hardness at least equal to 52 and at most equal to 57). It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
And while York is directed towards a tire suitable for improved mechanical properties resultant of societal pressure to improve fuel economies and protect the environment, see [0013]; it does not detail all the physical specifics of the tire.
Regarding claims 1-6, 8-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire: 
To include the Tread having Structural Features of:
Feature 1 - A tread to include raised elements measured at the equatorial plane of the tire having a height of at least 5mm, at most 8 mm; and at least 5.5mm and at most 7.5mm. 
Feature 2 – A volumetric void ratio = Tev = Vc/(Vc + Vp) = 22% - 30% ; at most 28% ; 25% - 27%; where Vc = total void volume of some of the voids and Vp = total volume of the raised elements.
Feature 3 – Each main void having a mean width at least equal to 6 mm.
Feature 4 – A total volume Vcp of the set of main voids in the tread is at least equal to 80% of the total volume Vc of the voids in the tread; and is at least equal to 85%, preferably at least equal to 88%, of the total volume Vc of the voids in the tread.
Since Fraysse discloses a tire suitable for use as a passenger tire. The tire being configured to have a tread height Hs of at least 6.0 mm – at most 7.6 mm, see [0023] - [0024]; and a volume indentation rate TEV, defined as the ratio between the total volume Vc of the hollows and the sum of the total volume Vc of the hollows and of the total volume Vp of the elements in relief, where the TEV is at least 20% and at most equal to 29%, see [0023] – [0024]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Since Horiguchi discloses a tire suitable for a pneumatic tire having improved braking force while minimizing rolling resistance, see [0001]; to include maintaining drainage and braking performance by forming the main grooves to have a width of 3% - 6% of the tread width TW, see [0034]. And having a tire size of 225/50R17 gives a tread width of 225 mm, 3% of which is 6.75 mm. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Since Sakurai discloses a pneumatic tire for a passenger car having improved drainage while ensuring steering stability, see page 13. The tire having a tread pattern configured to optimize drainage capacity and groove volume; whereby the tread has a sum of sub-grooves volumes that are within a range of 1 – 5% of the sum of the groove volumes of the circumferential main grooves, see page 13. Therefore, the sum of the volumes of the circumferential main grooves make at least 95% of the total groove volumes of the tread which meets the claimed ranges above.
To include the Tread Rubber having Features of:
Feature 5 – A dynamic loss at 23° C of at least 0.13 and at most 0.39; and at most 0.27.
Since Fraysse further discloses a value of loss of energy is the difference between energy supplied and the energy restored (in %) = dynamic loss = G”/G’ = at 60° C a value of 35% - 38% (0.35 -0.38), see [0007] – [0009]. And Clark discloses that tan δ = G”/G’ = energy losses relative to energy stored = dynamic test (i.e. dynamic loss); and where the values thereof are decrease with increase in temperature, see page 30. Thus, it is reasonable to expect Fraysse’s disclosed value of 0.35 – 0.38 at 60° C to decrease to within the range of at least 0.13 and at most 0.39 or at most 0.27. And would form the in such a manner as Clark further discloses this is a saving feature for tire compounds, since otherwise they would run hotter and hotter in service rather than approach an equilibrium temperature for a given operating condition. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
To include a Belt Layer having Features of:
Feature 6 – A textile hoop reinforcement of aromatic polyamide such as aramid; combination of aromatic polyamide and aliphatic polyamide such as nylon; combination of aromatic polyamide and polyester such as polyethylene terephthalate (PET); and making an angle at most 5° in absolute value.
Feature 7 – A metal reinforcer making angles of at least 20° at most 40° absolute value; at most 30; and having a circular cross section, the smallest dimension Dmin of which is at least equal to 0.20 mm and at most equal to 0.5 mm; at least equal to 0.30 mm and at most equal to 0.4 mm; and an ultimate tensile strength = 3000MPa; and distributed at a density dT at least equal to 100 threads/dm and at most equal to 200 threads/dm; and 120 threads/dm and 180 threads/dm; and mean radial thickness at least equal to D+0.1 mm and at most equal to D+0.6 mm; at least equal to D+0.3 and at most equal to D+0.5 ; where D is the diameter of the circle circumscribed on the cross section S.
Feature 8 – A carcass reinforcement of at least one layer of textile reinforcers coated in an elastomeric material, disposed mutually parallel and with respect to the circumferential direction of the tire make an angle of at least 85° and at most 95°.
Since Lardjane discloses a tire usable for a passenger vehicle having a lightened belt structure, see abstract. The tire being configured to have a multilayer composite laminate 10a – (construed as a hoop reinforcement) and 10b, 10c – (construed as working reinforcements). 
The layer 10a/hoop reinforcement is configured to have textile reinforcers 110 which are oriented at an angle of -5° to +5° - (construed as absolute value) with respect to the circumferential direction of the tire; unidirectional within each layer – (construed as mutually parallel); and embedded within a thickness of rubber – (construed as an elastomeric compound), see [0010] – [0011]; and the textile material is formable as an aliphatic polyamide such as nylon; an aromatic polyamide, such as aramid; and combination of aromatic polyamide and polyester such as polyethylene terephthalate (PET), see [0069]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II). 
The layer 10b, 10c/working reinforcement is configured to have steel monofilaments 120, 130 which are oriented at an angle of between 10° and 30°, positive or negative - (construed as absolute value) with respect to the circumferential direction of the tire; unidirectional within each layer – (construed as mutually parallel) and crossed layer to layer with respect to the angle of the reinforcers; and embedded within a thickness of rubber – (construed as an elastomeric compound), see [0010], [0012] – [0013]. The steel monofilaments 120, 130 have diameters between 0.20 mm – 0.50 mm, see [0014]; densities d2, d3 of between 120 and 180 threads/dm, see [0018]; and mean thickness Ez2 of rubber between 120 and 130 being between 0.35 and 0.60 mm, see [0020]. And making a reasonable assumption that the steel monofilaments are centered with the rubber gives (0.35 and 0.60 mm) * 0.5 = mean layer thickness of at least D+0.175 mm to D+0.3 mm, where D is the diameter of the steel monofilament. Additionally, the steel monofilaments are configurable as high tensile steels having a tensile strength of higher than 3000 MPa, see [0082]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Lardjane further discloses the use of a carcass reinforcement 7 of a rubber ply reinforced with textile cords, arranged parallel to one another and making an angle of between 80° - 90° with the circumferential direction of the tire, see [0044]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over York et al. (US 2008/0161475 A1 – of record), in view of Fraysse et al. (FR 3041568 – of record), in view of Horiguchi (EP 2781373 A1 – of record), in view of Sakurai (JP 2012-46018 A – of record ), in view of Clark (NPL – “Mechanics of Pneumatic Tires”, 1981, page 30 – of record), in view of Lardjane et al. (US 2015/0013873 A1 – of record).
York discloses tire compositions suitable for passenger vehicles, see [0012], [0145]. The tire being configured to include a composition where, a Shore A Hardness value is between 40 and 95 (Inventive examples 3 and 4 further narrows to 51.7 and 59.3 respectively) and a glass transition temperature is between -80°C and 0°C, see [0051] – (corresponds to the claimed Shore A hardness being at least equal to 45 and at most equal to 65; and a glass transition temperature being at least equal to -22°C and at most -5°C; and a glass transition temperature at least equal to -16°C and at most equal to -8°C; and a Shore A hardness at least equal to 50 and at most equal to 63; and a Shore A hardness at least equal to 59 and at most equal to 69). It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
And while York is directed towards a tire suitable for improved mechanical properties resultant of societal pressure to improve fuel economies and protect the environment, see [0013]; it does not detail all the physical specifics of the tire.
Regarding claims 1-6, 8-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire: 
To include the Tread having Structural Features of:
Feature 1 - A tread to include raised elements measured at the equatorial plane of the tire having a height of at least 5mm, at most 8 mm; and at least 5.5mm and at most 7.5mm. 
Feature 2 – A volumetric void ratio = Tev = Vc/(Vc + Vp) = 22% - 30% ; at most 28% ; 25% - 27%; where Vc = total void volume of some of the voids and Vp = total volume of the raised elements.
Feature 3 – Each main void having a mean width at least equal to 6 mm.
Feature 4 – A total volume Vcp of the set of main voids in the tread is at least equal to 80% of the total volume Vc of the voids in the tread; and is at least equal to 85%, preferably at least equal to 88%, of the total volume Vc of the voids in the tread.
Since Fraysse discloses a tire suitable for use as a passenger tire. The tire being configured to have a tread height Hs of at least 6.0 mm – at most 7.6 mm, see [0023] - [0024]; and a volume indentation rate TEV, defined as the ratio between the total volume Vc of the hollows and the sum of the total volume Vc of the hollows and of the total volume Vp of the elements in relief, where the TEV is at least 20% and at most equal to 29%, see [0023] – [0024]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Since Horiguchi discloses a tire suitable for a pneumatic tire having improved braking force while minimizing rolling resistance, see [0001]; to include maintaining drainage and braking performance by forming the main grooves to have a width of 3% - 6% of the tread width TW, see [0034]. And having a tire size of 225/50R17 gives a tread width of 225 mm, 3% of which is 6.75 mm. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Since Sakurai discloses a pneumatic tire for a passenger car having improved drainage while ensuring steering stability, see page 13. The tire having a tread pattern configured to optimize drainage capacity and groove volume; whereby the tread has a sum of sub-grooves volumes that are within a range of 1 – 5% of the sum of the groove volumes of the circumferential main grooves, see page 13. Therefore, the sum of the volumes of the circumferential main grooves make at least 95% of the total groove volumes of the tread which meets the claimed ranges above.
To include the Tread Rubber having Features of:
Feature 5 – A dynamic loss at 23° C of at least 0.13 and at most 0.39; and at most 0.27.
Since Fraysse further discloses a value of loss of energy is the difference between energy supplied and the energy restored (in %) = dynamic loss = G”/G’ = at 60° C a value of 35% - 38% (0.35 -0.38), see [0007] – [0009]. And Clark discloses that tan δ = G”/G’ = energy losses relative to energy stored = dynamic test (i.e. dynamic loss); and where the values thereof are decrease with increase in temperature, see page 30. Thus, it is reasonable to expect Fraysse’s disclosed value of 0.35 – 0.38 at 60° C to decrease to within the range of at least 0.13 and at most 0.39 or at most 0.27. And would form the in such a manner as Clark further discloses this is a saving feature for tire compounds, since otherwise they would run hotter and hotter in service rather than approach an equilibrium temperature for a given operating condition. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
To include a Belt Layer having Features of:
Feature 6 – A textile hoop reinforcement of aromatic polyamide such as aramid; combination of aromatic polyamide and aliphatic polyamide such as nylon; combination of aromatic polyamide and polyester such as polyethylene terephthalate (PET); and making an angle at most 5° in absolute value.
Feature 7 – A metal reinforcer making angles of at least 20° at most 40° absolute value; at most 30; and having a circular cross section, the smallest dimension Dmin of which is at least equal to 0.20 mm and at most equal to 0.5 mm; at least equal to 0.30 mm and at most equal to 0.4 mm; and an ultimate tensile strength = 3000MPa; and distributed at a density dT at least equal to 100 threads/dm and at most equal to 200 threads/dm; and 120 threads/dm and 180 threads/dm; and mean radial thickness at least equal to D+0.1 mm and at most equal to D+0.6 mm; at least equal to D+0.3 and at most equal to D+0.5 ; where D is the diameter of the circle circumscribed on the cross section S.
Feature 8 – A carcass reinforcement of at least one layer of textile reinforcers coated in an elastomeric material, disposed mutually parallel and with respect to the circumferential direction of the tire make an angle of at least 85° and at most 95°.
Since Lardjane discloses a tire usable for a passenger vehicle having a lightened belt structure, see abstract. The tire being configured to have a multilayer composite laminate 10a – (construed as a hoop reinforcement) and 10b, 10c – (construed as working reinforcements). 
The layer 10a/hoop reinforcement is configured to have textile reinforcers 110 which are oriented at an angle of -5° to +5° - (construed as absolute value) with respect to the circumferential direction of the tire; unidirectional within each layer – (construed as mutually parallel); and embedded within a thickness of rubber – (construed as an elastomeric compound), see [0010] – [0011]; and the textile material is formable as an aliphatic polyamide such as nylon; an aromatic polyamide, such as aramid; and combination of aromatic polyamide and polyester such as polyethylene terephthalate (PET), see [0069]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II). 
The layer 10b, 10c/working reinforcement is configured to have steel monofilaments 120, 130 which are oriented at an angle of between 10° and 30°, positive or negative - (construed as absolute value) with respect to the circumferential direction of the tire; unidirectional within each layer – (construed as mutually parallel) and crossed layer to layer with respect to the angle of the reinforcers; and embedded within a thickness of rubber – (construed as an elastomeric compound), see [0010], [0012] – [0013]. The steel monofilaments 120, 130 have diameters between 0.20 mm – 0.50 mm, see [0014]; densities d2, d3 of between 120 and 180 threads/dm, see [0018]; and mean thickness Ez2 of rubber between 120 and 130 being between 0.35 and 0.60 mm, see [0020]. And making a reasonable assumption that the steel monofilaments are centered with the rubber gives (0.35 and 0.60 mm) * 0.5 = mean layer thickness of at least D+0.175 mm to D+0.3 mm, where D is the diameter of the steel monofilament. Additionally, the steel monofilaments are configurable as high tensile steels having a tensile strength of higher than 3000 MPa, see [0082]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Lardjane further discloses the use of a carcass reinforcement 7 of a rubber ply reinforced with textile cords, arranged parallel to one another and making an angle of between 80° - 90° with the circumferential direction of the tire, see [0044]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Applicant' s Argument #1
Applicant argues on Pg. 1-2 that: York does not anticipate the claimed Shore A hardness range. Where the prior art hardness range of 40 – 95 is not specific enough to the claimed 50 – 63.
Examiner' s Response #1
Examiner respectfully disagrees. York further limits it broad range by disclosure of Inventive Examples 3, 4, 7 having hardness values of 51.7, 59.3, and 59.8 respectively. Thus, one would have good reason to purse the conventionally known tread rubber Shore A hardness of York to include values within and/or sufficiently close to the claimed range of at least equal to 50 and at most equal to 63.
The rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749